internal_revenue_service department of the treasury uniform issue list washington dc contact person telephone number in ref nuererence f9 to t ep ra t date dec ayo legend grantor ira x ira y ira trustee a custodian b trustee c beneficiary d beneficiary e beneficiary f dear this is in response to your tequest for a private_letter_ruling dated date as supplemented by a telephone conversation on date a document sent by facsimile transmission on date and correspondence dated date concerning gr page certain income_tax consequences of distributions from three individual_retirement_arrangements iras you submitted the following facts and representations in support of your request grantor was born on date grantor maintained ira x with trustee a ira y with custodian b and ira z with trustee c grantor attained age during the calendar_year and died on date pursuant to sec_1_408-8 o a b-2 c of the proposed income_tax regulations grantor’s required_beginning_date for the commencement of required minimum distributions under sec_401 of the internal_revenue_code code from ira x ira y and ira z was date grantor began withdrawing his required minimum distributions by his required_beginning_date these distributions were based on a single life expectancy and were recalculated annually on date grantor designated_beneficiary e as a percent primary beneficiary and beneficiary f as a percent primary beneficiary of ira x on date grantor designated_beneficiary e and beneficiary f each a sec_50 percent primary beneficiaries of ira y with respect to ira z on date grantor designated_beneficiary d his spouse as the primary beneficiary and beneficiary e and beneficiary f as contingent beneficiaries in equal shares beneficiary e was born on date and beneficiary f was born on date beneficiary d died date after grantor’s death ira y was divided between beneficiary e and beneficiary f beneficiary f’s portion was transferred to another ira trustee or custodian beneficiary e’s portion remains with custodian b and is held in beneficiary e’s name as the ira beneficiary of grantor based on the above facts and representations you request rulings to the effect of the following that beneficiary e and beneficiary f are designated beneficiaries for purposes of code sec_401 with respect to ira x ira y and ira z that beneficiary e and beneficiary f were timely selected as a designated beneficiaries of tra x ira y and ira z for purposes of code sec_401 that grantor’s use of the single recalculated life expectancy in determining his required minimum distributions during his lifetimes does not preclude the use of the term certain life expectancy of the oldest designated_beneficiary in the calendar_year after the death of grantor for purposes of calculating required minimum distributions from ira x ira y and ira z and that in determining the required minimum distributions from ira x ira y and ira z after the death of grantor beneficiary e may use the remaining term certain life expectancy of beneficiary f commencing in the calendar_year and reduced by one for each calendar_year thereafter code sec_408 defines an ira as a_trust which meets the requirements of sec_408 through a sec_408 states in pertinent part that under regulations prescribed by the secretary rules similar to the rules of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained page sec_401 sets for the general rules applicable to required minimum distributions from qualified_plans code sec_401 provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary - code sec_401 provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the year in which the employee attains age or ii the calendar_year in which the employee retires sec_401 cd is not applicable to iras code sec_401 provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if- d i the distribution of the employee’s interest has begun in accordance with subparagraph a ii and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_1_401_a_9_-1 q a d-2 a of the proposed_regulations provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan in general it provides that an individual may be desi gnated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary a beneficiary designated as such under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event sec_1 a -1 q a d-3 a of the proposed_regulations provides in pertinent part that for purposes of calculating the distribution period described in sec_401 gi for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date if as of that date there is no desi gnated beneficiary under the plan to receive the employee’s benefit upon the employee’s death the distribution period is limited to the employee’s life or a period not extending beyond the employee’s life expectancy in the present case beneficiary e and beneficiary f were designated as primary beneficiaries under ira x by an affirmative election specifying the beneficiaries by grantor on date through use of a form provided by trustee b entitled application and beneficiary designation beneficiary e and beneficiary f were designated as contingent beneficiaries under ira z on date in the terms of ira z beneficiary e and beneficiary f are page entitled to portions of grantor’s benefit in ira x contingent on grantor’s death beneficiary e and beneficiary f are entitled to portions of grantor’s benefit in ira z contingent upon grantor’s death and upon beneficiary d’s death since beneficiary e and beneficiary f were named as designated beneficiaries on date and on date under ira z and x respectively which were before grantor’s required_beginning_date of date beneficiary e and beneficiary f were selected in a timely manner for purposes of calculating the distribution period described in code section 4019a a ii however with respect to ira y beneficiary e and beneficiary f were named as designated beneficiaries on date which was after grantor’s required_beginning_date of date accordingly with regard to ruling_request one we conclude that beneficiary e and beneficiary f are designated beneficiaries for purposes of code sec_401 with respect to ira x and ira z but that beneficiary e and beneficiary f are not designated beneficiaries for purposes of code sec_401 a with respect to ira y with respect to ruling_request two we conclude that beneficiary e and beneficiary f were timely selected as designated beneficiaries of ira x and ira z but that beneficiary e and beneficiary f were not timely selected as designated beneficiaries of ira y sec_401 of the code permits an employee and his spouse to recalculate their life expectancies annually sec_1_401_a_9_-1 q a e-8 a of the proposed_regulations provides guidance on how an employee’s life expectancy is recalculated and provides that upon the death of the employee or the employee’s spouse the recalculated life expectancy of the employee or the employee’s spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee’s entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 q a e-8 b of the proposed_regulations provides guidance on calculating the applicable life expectancy when the employee’s life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee’s spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee’s life expectancy but not recalculating the beneficiary’s life expectancy such applicable life expectancy is the joint life and last survivor expectancy using the employee’s attained age as of the employee’s birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary’s applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year described in e- reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary’s applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee’s death thus for determining the minimum distribution for such calendar page year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 q a e-1 a of the proposed_regulations provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee’s and the designated beneficiary’s attained age as of the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 q a e-5 a of the proposed_regulations provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period because grantor’s life expectancy was being recalculated upon his death in accordance with q a e-8 a of sec_1_401_a_9_-1 of the proposed_regulations his life expectancy was reduced to zero although his benefit was paid in the form of a single life expectancy upon his death his life expectancy was not the last applicable life expectancy because he timely designated his beneficiaries by his required_beginning_date in accordance with q a d-3 a of sec_1_401_a_9_-1 of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of grantor the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section since more than one individual was designated as a beneficiary under ira x and ira z with respect to the grantor as of date grantor’s required_beginning_date pursuant to sec_1_401_a_9_-1 q a e-5 a of the proposed_regulations the beneficiary who is the oldest and correspondingly who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira x therefore with respect to ruling_request three we conclude that grantor’s use of the single recalculated life expectancy in determining his required minimum distributions during his lifetime does not preclude the use of the term certain life expectancy of the oldest designated_beneficiary in the calendar_year after the death of grantor for purposes of calculating required minimum distributions from ira x and ira z with respect to ira y our response to ruling_request two renders a response to ruling_request three unnecessary beneficiary f had the shortest life expectancy of the two desi gnated surviving beneficiaries on grantor’s required_beginning_date date therefore he should be the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira x and ira z for the calendar_year commencing after the year of grantor’s death and for all subsequent years pursuant to q as e-1 a and e-8 b of sec_1_401_a_9_-1 of the proposed_regulations beneficiary f’s applicable life expectancy is calculated based on his attained age as of his page birthday in the calendar_year in which grantor attained age '4 reduced by one for each calendar_year which has elapsed since that calendar_year his single life expectancy in the year that grantor attained age wa sec_45 therefore as of the calendar_year the remaining term-certain period with respect to beneficiary f i sec_30 years pursuant to q a e-8 b this period is reduced by one for each calendar_year subsequent to accordingly with respect to ruling_request four we conclude that in determining the required minimum distributions from ira x and ira z after the death of grantor beneficiary e may use the remaining term certain life expectancy of beneficiary f commencing in the calendar_year and reduced by one for each calendar_year thereafter please note that distributions may be taken out over a shorter period of time with respect to ira y our response to ruling_request two renders a response to ruling_request four unnecessary this ruling letter is based on the assumption that ira x and ira z have met and will continue to meet the requirements of code sec_408 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours yo an frgfices v sloan manager employee_plans tax_exempt_and_government_entities_division technical group enclosures notice deleted copy of ruling letter
